Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 07/13/2022 has been entered. Claims 1-3, 5-8 and 10-20 are now pending in the Application. Claims 1-3, 5-6, 10-11 and 19-20 have been amended and claims 4 and 9 have been canceled by the Applicant. Previous claims 1-20 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of Applicant’s amendments to claim 1. Previous claims 11-13 and 19 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in light of Applicant’s amendments to claims 11 and 19. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62894295, filed 08/30/2019, on foreign priority to EP 19218896.9, filed on 12/20/2019 (Europe).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (hereafter Wu, of record) US 20120224841 A1.
In regard to independent claim 1, Wu teaches (see Figs. 1-7) a driving mechanism for an optical element (i.e. anti-shake structure/mechanism 30 for auto-focus module 20, Abstract, paragraphs [02, 08-14, 23-35], as depicted in e.g. Figs. 1-5, where example of Fig. 1-2 is referenced for brevity), comprising:  
2a support body (e.g. image circuit board 10, holder 12, frame 22, base 23, cover 222, e.g. Figs. 1-3, paragraphs [25-32]);  
3a movable portion (i.e. lens holder, suspender 231, 31, e.g. Figs. 1-3, paragraphs [25-32]) located in the support body (that is in 12, 22, 23, 222 on 10, as depicted in Figs. 1-3), movable relative to the support 4body (i.e. as 231, 31 move relative to 10, 12, 22, 23, as depicted in Figs. 1-3, paragraphs [25-35]) and configured to connect to an optical element (as holder 231, 31 connect lens 21, 311, as depicted in Figs. 1-3, paragraphs [25-35]);  
5an elastic assembly, movably connected to the support body and the movable 6portion (i.e. as plate springs 234, 235 and suspension wires 32, movably connecting 10/12, 22,23 with 231,31, as depicted in Figs. 1-3, paragraphs [25-35]); and  
7a driving assembly, disposed on the support body and the movable portion (i.e. as e.g. VCM 232,233 driving 231/21 and 36,35 driving 31/311, disposed on supports 22, 23 and movable parts 231, 31, as depicted in Figs. 1-3, paragraphs [25-35]), 8and configured to drive the movable portion to move relative to the support body (i.e. as e.g. VCM 232,233 driving 231/21 and 36,35 driving 31/311 as depicted in Figs. 1-3, paragraphs [25-35]); 
wherein the support body includes a base and a casing (i.e. 10, 12, also 23 as base,  and e.g. 22,221 and outer cover 222, Figs. 1-5, paragraphs [25-35, 36-38]) which form a receiving space (i.e. 10, 12 also with 23 as base,  and 22/221 and outer cover 222 as casing, together form receiving space for 31/311, 231,21 moveable lens holder/suspender, Figs. 1-5, paragraphs [25-35, 36-38]), wherein the movable portion, the elastic assembly, and the driving assembly are 4disposed in the receiving space (with movable 31/311, 231,21, elastic 234,235,32 and VCM 232,233, 36,35 are in receiving space Figs. 1-5, paragraphs [25-35, 36-38]), and the elastic assembly suspends the movable 5portion in the receiving space (i.e. as elastic 234,235,32 suspends 231/21 and 31/311 in such receiving space as depicted in Figs. 1-5, paragraphs [25-35, 36-38]),
1 wherein the elastic assembly has a sheet structure (i.e. as elastic assembly with plate springs 234, 235 and suspension wires 32 have at least 234 and 235 are plate springs, paragraphs [28-31]), and an extending direction of the 3elastic assembly is toward the base (i.e. as  elastic assembly with plate springs 234, 235 and suspension wires 32 is extending towards the base 10, 12 in Z-direction, and also as plate springs 234,235 are stacked and thus are extending towards the base 10,12 in z direction in addition to x- and y-directions, and hence the suspension assembly elements extend towards 10,12 in z direction as depicted in Figs. 1-5, paragraphs [26-31]),
the elastic assembly movably connects the casing and the 4movable portion (i.e. as 234,235 and 32 movably connect 22,23 with 231,31, see paragraphs [25-35], as depicted in Figs. 1-3). 
1 Regarding claim 2, Wu teaches (see Figs. 1-7) that when the movable portion is driven by the driving assembly to move 4relative to the support body, the movable portion is configured to drive the optical 5element to move (as VCM 232,233 driving 231 and 36,35 driving 31, are driving lens 21, 311 to move relative to 10/12, 22/23,  as depicted in Figs. 1-3, paragraphs [25-35]).   
1 Regarding claim 3, Wu teaches (see Figs. 1-7) that the casing is connected to and 3disposed on the base (22,221,222 is on 10/12, Figs. 1-2), and the driving assembly is disposed between the base and the 5movable portion (i.e. 35,36 is between movable portion 231,31 and base e.g. 12/10, as depicted in Figs. 1-2, 4-5, paragraphs [26-32, 36-38]), and the movable portion is suspended from the casing through the 6elastic assembly (i.e. as 231, 31 is suspended from 22,23 by 234,235 and 32, as depicted in Figs. 1-3, 4-5, paragraphs [26-32, 36-38]).  
13Docket No.: 9198-A27033 C5US/F/Ning/DeanRegarding claim 5, Wu teaches (see Figs. 1-7) that the elastic assembly connects an upper shell of the casing (i.e. as 32 and 234,235 connect top cover plate 221, and trough 23, as depicted in Figs. 1-5, paragraphs [25-35, 36-38]), and there is a gap 3between the movable portion and the base (i.e. gap as depicted between 10,10 and 231, 31, Figs. 1-5, paragraphs [25-35, 36-38). 
1 Regarding claim 6, Wu teaches (see Figs. 1-7) that the casing has an opening (e.g. as central opening in 221 of 22 and 222, paragraphs [26-27, Figs. 1-5) and the movable portion has a connecting element (i.e. lens 21 shown as lens barrel holding actual lens, as depicted in e.g. Fig. 2, paragraphs [26-31], applied to Figs. 1, 3-5), 3wherein the connecting element passes through the opening and is configured to 4connect the optical element (i.e. as lens barrel with lens 21 passes through opening in 221 of 22 and 222 as depicted in Figs. 1-5, paragraphs [26-31, 36-38]). 
1 Regarding claim 7, Wu teaches (see Figs. 1-7) that the connecting element is a connecting rod extending in a direction that is 3perpendicular to an extending direction of the elastic assembly (i.e. as lens barrel holder holding actual lens presents short hollow rod perpendicular to extending direction of plate springs 234, 235 and suspension elements 32, as depicted in e.g. Figs. 1-5, paragraphs [26-31, 36-38).  
1 Regarding claim 8, Wu teaches (see Figs. 1-7) that 2wherein a caliber of the opening is larger than the connecting element (i.e. since lens barrel with lens 21 passes through opening in 221 of 22 and 222 as depicted in Figs. 1-5, paragraphs [26-31, 36-38]). 
1Regarding claim 10, Wu teaches (see Figs. 1-7) that the elastic assembly has at least two elastic elements which are connected to 3the casing and the movable portion (e.g. two parts 234 and 235 connecting 22,23 and 231, and four 31 connecting 22 with 31, Figs. 1-5, paragraphs [26-31, 36-38]), and are respectively located on a first side and a 4second side of the movable portion, the first side is opposite to the second side (as e.g. two 234 on two opposite sides of 231 (in x-direction), also 234,235 on two opposite sides of 231 (in z-direction), and also one or two of 32 are on opposite sides of other one or two 32 (in x,y -directions), Figs. 1-5, paragraphs [26-31, 36-38]), and 5the elastic elements are parallel to each other in a first direction, wherein the first 6direction is perpendicular to the extending direction (as e.g. two 234 are parallel in x,y-direction, perpendicular to extending z-direction,  also 234,235 are parallel in z- direction perpendicular to x,y extending direction, and also two and two 32 are parallel in x,y- direction perpendicular to z-extending direction, as depicted in Figs. 1-5, paragraphs [26-31, 36-38]).   
1Regarding claim 11, Wu teaches (see Figs. 1-7) that the elastic assembly includes:  
3a first elastic element (e.g. one of 234 springs, one of two 32 suspensions on front of 31 Figs 1-5, paragraphs [26-31, 36-38);  
4a second elastic element (e.g. other of 234, or 235 spring, other of two 32 suspensions on front of 31, Figs. 2, 1, 3-5, paragraphs [26-31, 36-38); 
5a third elastic element (e.g. one of two 32 suspensions on back of 31 Figs. 2, 1, 3-5, paragraphs [26-31, 36-38); and 14Docket No.: 9198-A27033 C5US/F/Ning/Dean
a fourth elastic element (e.g. other of two 32 suspensions on back of 31 Figs. 2, 1, 3-5, paragraphs [26-31, 36-38), wherein the first elastic element and the second elastic 7element are disposed on a first side of the movable portion, and the third elastic 8element and the fourth elastic element are disposed on a second side of the movable 9portion, wherein the first side is opposite to the second side (i.e. as first two 32 are on front side of 31 and other two of 32 are on back side of 31, opposite of the front side, as depicted in Fig. 2, see also Figs. 1, 3-5, paragraphs [26-31, 36-38]), and the first elastic 10element, the second elastic element, the third elastic element and the fourth elastic 11element do not overlap each other in a first direction , wherein the first direction is perpendicular to the extending direction (e.g. as at least two 32 on front side and two 32 on back side of 31 do not overlap in e.g. some semi-diagonal direction in x-y plane, that is not along x- or y- axis or main diagonal (e.g. y-x or y=-x) directions, as depicted in Fig. 2, see also Figs. 1, 3-5, paragraphs [26-31, 36-38]).  
1 Regarding claim 12, Wu teaches (see Figs. 1-7) that in a second direction that is perpendicular to the extending direction, the first 3elastic element and the second elastic element overlap each other, wherein the second 4direction is different from the first direction (i.e. as two front 32’s overlap in x- and/or y-direction perpendicular to extending z-direction, and which is different from any diagonal direction in x-y plane  as depicted in Fig. 2, see also Figs. 1, 3-5, paragraphs [26-31, 36-38]).  
1 Regarding claim 13, Wu teaches (see Figs. 1-7) that in a second direction that is perpendicular to the extending direction, the third 3elastic element and the fourth elastic element overlap each other, wherein the second 4direction is different from the first direction (i.e. as two back 32’s overlap in x- and/or y-direction perpendicular to extending z-direction, and which is different from any diagonal direction in x-y plane  as depicted in Fig. 2, see also Figs. 1, 3-5, paragraphs [26-31, 36-38]).  
Regarding claim 14, Wu teaches (see Figs. 1-7) that one of the elastic elements is connected to a connecting surface of the 3movable portion, the connecting surface is located on the second side of the movable 4portion, and the connecting surface is parallel to the extending direction of the elastic 5assembly (e.g. as best understood, one of the 234 parts connected to connecting upper part surface of 231 on second side that is parallel to extending e.g. z-direction, and/or one of 32 on back side of 31 parallel to extending x,y-direction, as depicted in e.g. Fig. 2, paragraphs [26-31, 36-38]). 
1 Regarding claim 15, Wu teaches (see Figs. 1-7) that another one of the elastic elements (other 234 part, 235 or another of 32) is connected to an extended connection 3portion of the movable portion, and the extended connection portion is located on the 4first side of the movable portion, and is adjacent to the base and away from an upper 5shell of the casing (i.e. as best understood, e.g. 235 on extending lower portion(s) on lower side of 231 close to 12,10, away from 221/22 and 222; and, also as another of 32 on extending portion of 31 on first/front side of 31 close to 12,10 away from 221/22 and 222,  as depicted in Figs. 2, 1,3-5, paragraphs [26-31, 36-38]). 
1Regarding claim 16, Wu teaches (see Figs. 1-7) 2further comprising a position sensing element disposed between the movable portion and the base (i.e. as sensor assembly 37, 37x,y between movable portion 31 and base 23 Figs. 1-3, and base 10/12 in Figs. 4-5, paragraphs [26-31, 36-38]), and the driving assembly surrounds the position sensing element (i.e. as e.g. 36 and 35 surround 37, as depicted in Figs. 1-5, paragraphs [26-35, 36-38]).  
15Docket No.: 9198-A27033 C5US/F/Ning/Dean Regarding claim 17, Wu teaches (see Figs. 1-7) that the base has a recessed portion (e.g. recessed portion(s) in 23 and 12 as depicted in Fig. 1-5, paragraphs [26-3, 36-38]), and a sidewall of the recessed portion 3overlaps the movable portion when viewed from the extending direction (i.e. as sidewall(s) in recessed portion of 12, 23 overlaps 31 and/or 231 in extending z-direction, also in extending x,y direction for sidewall(s) of 23 overlapping 231, as depicted in Figs. 1-5).  
1 Regarding claim 18, Wu teaches (see Figs. 1-7) that the movable portion has a recess located on a bottom of the movable portion, 3and the recess faces the base (e.g. as 31 has recessed portion/surface receiving 33 board, that faces base e.g. 12,10 as depicted in Figs. 4 with reference to Fig. 2, paragraphs [31-33, 37]).  
1Regarding claim 19, Wu teaches (see Figs. 1-7) that an opening of the recess faces the recessed portion of the base (i.e. as 31,33 recessed portion/surface faces recessed portion of 12,10, as depicted in e.g. Figs. 4,5 with reference to Fig. 2, paragraphs [31-33, 36-38]).
1 Regarding claim 20, Wu teaches (see Figs. 1-7) that the driving assembly has a magnetic element and a coil, and the magnetic element and the coil are arranged along the extending direction (i.e. as VCMs 232, 234 along extending x,y direction, and 36,35 along extending z-direction, as depicted in Figs. 1-5, paragraphs [26-32, 36-37]).


Response to Arguments

Applicant's arguments filed in the Remarks dated 07/13/2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on page 10-11 of the Remarks that the cited prior art of Wu does not disclose the new amended features of claim 1, namely (1) "an extending direction of the elastic assembly is toward the base", because allegedly extending direction of the upper plate spring 234 and the lower plate spring 235 of Wu is parallel to the base, The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Wu teaches all limitations of claim 1, as Wu teaches (see Figs. 1-7) a driving mechanism for an optical element (i.e. anti-shake structure/mechanism 30 for auto-focus module 20, Abstract, paragraphs [02, 08-14, 23-35], as depicted in e.g. Figs. 1-5, where example of Fig. 1-2 is referenced for brevity), comprising:  
2a support body (e.g. image circuit board 10, holder 12, frame 22, base 23, cover 222, e.g. Figs. 1-3, paragraphs [25-32]);  
3a movable portion (i.e. lens holder, suspender 231, 31, e.g. Figs. 1-3, paragraphs [25-32]) located in the support body (that is in 12, 22, 23, 222 on 10, as depicted in Figs. 1-3), movable relative to the support 4body (i.e. as 231, 31 move relative to 10, 12, 22, 23, as depicted in Figs. 1-3, paragraphs [25-35]) and configured to connect to an optical element (as holder 231, 31 connect lens 21, 311, as depicted in Figs. 1-3, paragraphs [25-35]);  
5an elastic assembly, movably connected to the support body and the movable 6portion (i.e. as plate springs 234, 235 and suspension wires 32, movably connecting 10/12, 22,23 with 231,31, as depicted in Figs. 1-3, paragraphs [25-35]); and  
7a driving assembly, disposed on the support body and the movable portion (i.e. as e.g. VCM 232,233 driving 231/21 and 36,35 driving 31/311, disposed on supports 22, 23 and movable parts 231, 31, as depicted in Figs. 1-3, paragraphs [25-35]), 8and configured to drive the movable portion to move relative to the support body (i.e. as e.g. VCM 232,233 driving 231/21 and 36,35 driving 31/311 as depicted in Figs. 1-3, paragraphs [25-35]); 
wherein the support body includes a base and a casing (i.e. 10, 12, also 23 as base,  and e.g. 22,221 and outer cover 222, Figs. 1-5, paragraphs [25-35, 36-38]) which form a receiving space (i.e. 10, 12 also with 23 as base,  and 22/221 and outer cover 222 as casing, together form receiving space for 31/311, 231,21 moveable lens holder/suspender, Figs. 1-5, paragraphs [25-35, 36-38]), wherein the movable portion, the elastic assembly, and the driving assembly are 4disposed in the receiving space (with movable 31/311, 231,21, elastic 234,235,32 and VCM 232,233, 36,35 are in receiving space Figs. 1-5, paragraphs [25-35, 36-38]), and the elastic assembly suspends the movable 5portion in the receiving space (i.e. as elastic 234,235,32 suspends 231/21 and 31/311 in such receiving space as depicted in Figs. 1-5, paragraphs [25-35, 36-38]),
1 wherein the elastic assembly has a sheet structure (i.e. as elastic assembly with plate springs 234, 235 and suspension wires 32 have at least 234 and 235 are plate springs, paragraphs [28-31]), and an extending direction of the 3elastic assembly is toward the base (i.e. as  elastic assembly with plate springs 234, 235 and suspension wires 32 is extending towards the base 10, 12 in Z-direction, and also as plate springs 234,235 are stacked and thus are extending towards the base 10,12 in z direction in addition to x- and y-directions, and hence the suspension assembly elements extend towards 10,12 in z direction as depicted in Figs. 1-5, paragraphs [26-31]),
the elastic assembly movably connects the casing and the 4movable portion (i.e. as 234,235 and 32 movably connect 22,23 with 231,31, see paragraphs [25-35], as depicted in Figs. 1-3). 
Specifically, Wu teaches that 1the elastic assembly has a sheet structure, i.e. as elastic assembly with plate springs 234, 235 and suspension wires 32 have at least 234 and 235 are plate springs which have sheet structure, (see paragraphs [28-31]), and moreover Wu teaches that the extending direction of the 3elastic assembly is toward the base, i.e. because the elastic assembly that has the plate springs 234, 235 and suspension wires 32 is extending towards the base 10, 12 and in Z-direction, and since also as plate springs 234,235 are stacked and thus are extending towards the base 10,12 in z direction in addition to x- and y-directions, and therefore the suspension assembly elements do extend towards 10,12 in z direction , as clearly  depicted in Figs. 1-5, (see paragraphs [26-31]). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the suspension assembly has only element or elements with sheet structure,  that the suspension assembly has only sheet structure, and that an extending direction of the sheet structure is towards the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claim limitation under (1) recited that “an extending direction of the elastic assembly is toward the base”, i.e. that one of the extending directions of the whole elastic assembly is towards the base, not that the only extending direction of the elastic assembly in towards the base, nor does the claim require that an extending direction of the sheet structure is towards the base. 
In addition to the above issue (1), it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
	Therefore, the cited prior art of Wu with its elements of the elastic assembly discloses the limitation under issue (1) above. 
No additional substantial arguments were presented after page 10 of the Remarks dated 07/13/2022. 

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/Primary Examiner, Art Unit 2872